DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of SEQ ID NO: 5 in the reply filed on August 22, 2022, is acknowledged.  The election of species requirement is withdrawn in view of the prior art WO 2015/055801 which discloses all of the claimed species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/055801.
WO2015/055801 teaches GluGLP-1 dual agonists capable of stimulating cAMP formation at both the glucagon receptor and the GLP-1 receptor (p. 26, line 39 - p. 27, line 2). WO2015/055801 teaches agonists that are included in the genus represented by instant formula I. Specifically, WO2015/055801 teaches all of the species recited in instant claim 4 (instantly claimed Compounds 1-6 correspond to Compounds 2-4, 6, 13 and 15 in WO2015/055801, respectively (p. 35)).
WO2015/055801 teaches that the agonists can be used as pharmaceutical agents for preventing weight gain, promoting weight loss, reducing excess body weight or treating obesity, including morbid obesity, as well as associated diseases and health conditions including but not limited to obesity linked inflammation, obesity linked gallbladder disease and obesity induced sleep apnea. WO2015/055801 teaches that the agonists can be used as pharmaceutical agents for treatment of conditions caused by or associated with impaired glucose control, including metabolic syndrome, insulin resistance, glucose intolerance, pre-diabetes, increased fasting glucose, type 2 diabetes, hypertension, atherosclerois, arteriosclerosis, coronary heart disease, peripheral artery disease and stroke, in a subject in need thereof (p. 28, line 10 - p. 31, line 9). WO2015/055801 teaches pharmaceutical compositions comprising the agonists (p. 31, line 11- p. 33, line 24).
WO2015/055801 is silent regarding the effect of the agonists on the prevention of metabolic liver disease.
The patients disclosed in WO2015/055801, namely those suffering from metabolic syndrome, obesity, type 2 diabetes mellitus, dyslipidemia and hypertension, are at risk of developing nonalcoholic fatty liver disease (NAFLD) including non-alcoholic fatty liver (NAFL) through non-alcoholic steatohepatitis with liver fibrosis, as evidenced by the instant specification at p. 1, lines 14-20. Therefore, the patients disclosed in WO2015/055801 satisfy the limitation “patient in need thereof” in instant claim 1. 
To summarize, WO2015/055801 teaches a method of administering a pharmaceutical composition comprising a therapeutically effective amount of agonists that are identical to compounds of instant formula I, including species compounds 1-6, to patients at risk of developing nonalcoholic fatty liver disease. Therefore, WO2015/055801 satisfies all active step and structural limitations of claims 1, 4, and 10. 
With respect to claim 2, X24 is  in at least compounds 3 and 13 of WO2015/055801
With respect to claim 3,  is Lys(-GGSGSG-isoGlu-CO-(CH2)16-COOH in at least compounds 3, 6, 13, and 15 of WO2015/055801.
	With respect to claims 4-7 and 11-12, patients disclosed in WO2015/055801, namely those suffering from metabolic syndrome, obesity, type 2 diabetes mellitus, dyslipidemia and hypertension, are at risk of developing nonalcoholic fatty liver disease (NAFLD) including non-alcoholic fatty liver (NAFL) through non-alcoholic steatohepatitis with liver fibrosis, as evidenced by the instant specification at p. 1, lines 14-20.
	The effect of the prior art method on metabolic liver disease prevention is inherent to the method of administering the same compounds to the same patients. Therefore, claims 1-7 and 10-12 are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019/030268 in view of WO2015/055801.
WO2019/030268 teaches a method of preventing or treating metabolic liver disease in a patient in need thereof comprising administering an effective amount of dual GLP-1 /glucagon receptor agonists. The metabolic liver disease may be non-alcoholic fatty liver disease (NAFLD), non-alcoholic fatty liver (NAFL), non-alcoholic steatohepatitis (NASH) and/or NAFLD-associated liver fibrosis (p. 3, lines 11-15).
WO2019/030268 does not teach that the dual GLP-1 /glucagon receptor agonists are compounds of instant formula I.
WO2015/055801 teach GLP-1 /glucagon receptor agonists that are identical to instant formula I including the species recited in instant claim 4. Instantly claimed Compounds 1-6 correspond to Compounds 2-4, 6, 13 and 15, respectively (see p. 35 of WO2015/055801).
It would have been obvious to substitute the GLP-1 /glucagon receptor agonists taught by WO2015/055801 for the GLP-1 /glucagon receptor agonists in the method of preventing or treating metabolic liver disease in a patient in need thereof taught by WO2019/030268, satisfying instant claims 1, 4, and 10. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the effect of the compounds taught by WO2015/055801 on the metabolic liver disease taught by WO2019/030268 is predictable because the references teach that the compounds share the same activity as GLP-1 /glucagon receptor agonists.
With respect to claim 2, X24 is  in at least compounds 3 and 13 of WO2015/055801
With respect to claim 3,  is Lys(-GGSGSG-isoGlu-CO-(CH2)16-COOH in at least compounds 3, 6, 13, and 15 of WO2015/055801.
With respect to claims 4-7 and 11-12, WO2019/030268 teaches that the metabolic liver disease may be non-alcoholic fatty liver disease (NAFLD), non-alcoholic fatty liver (NAFL), non-alcoholic steatohepatitis (NASH) and/or NAFLD-associated liver fibrosis (p. 3, lines 11-15).
With respect to claims 8-9 and 13, WO2019/030268 teaches that the patient is diagnosed as having a NAFLD activity score of at least four, an optionally, liver fibrosis (p. 28, lines 1-5; pp. 30-31).
With respect to claim 10, WO2019/030268 teaches that the patient may have ballooning and inflammation subscores greater than zero, which overlaps with the claimed range (p. 28, lines 1-5; pp. 30-31).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654